Candler, J.
1. In an action of ejectment, where the question of title is decided by the jury in favor of the defendant, inaccurate or erroneous rulings by the court as to the recovery of mesne profits will not afford a ground for a new trial.
2. The deed alleged to have been erroneously admitted in evidence not being set forth in the motion for a new trial in such a manner as to render it possible for this court to pass upon its admissibility without reference to other parts of the record, the ground of the motion assigning error on its admission in evidence will not be considered. Thompson v. American Mtge. Co., 107 Ga. 832 (2).
3. The refusal of the court to admit evidence as to inscriptions on the tombstone of one of the alleged parties to the title will not, even' if the evidence was admissible, be cause for a new trial, it appearing that substantially the same evidence had been admitted, without objection, from another witness, and that there was no dispute as to the fact to which these witnesses testified.
4. There was sufficient evidence to warrant the jury in finding that the plaintiff’s intestate was not identified as the person to whom the land in contro*735versy was granted; and the-verdict, having been approved by the trial court, will not be disturbed by this court.
Argued June 23,
Decided July 14, 1904.
Complaint for land. Before Judge Mitchell. Colquitt superior court. December 12, 1903.
See 106 Ga. 493; 111 Ga. 126.
W. C. McCall, by Z. JD. Harrison, for plaintiff.
I. A. Bush & Sons, Shipp & Kline, and B. R. Arnold, for defendant.

Judgment affirmed.


All the Justices concur.